Title: To Thomas Jefferson from William Gordon, 6 September 1787
From: Gordon, William
To: Jefferson, Thomas



Sir
London Sepr. 6. 1787.

When last in town for a few days, I received your very obliging letter; and, notwithstanding my numerous engagements, should have given an immediate answer, had I not attended to some circumstances which rendered it unnecessary, upon observing that during the summer the readers are in the country, and being in no such forwardness as to admit of my going directly to the press, saw that I might safely delay till I returned, which was the last tuesday. Though you do not mention it, I flatter myself that your tour was equally safe and pleasant. No particular damage can arise from the papers having lain by till your return. I shall not begin to print till the end of the next month; when, health and strength permitting, I mean to continue it, till the whole work is finished, which will not be before March or April. You have done me great honor by entertaining so good an opinion of me, wish you may not be disappointed: but I shall endeavour to approve myself a faithful and impartial historian as far as my powers extend.
Am sorry that but few read English in France. Translations can seldom retain that pointedness which is to be met with in the original, through a difference in idiom, and the translator’s not being equally master of both languages.
I embrace your offer with the warmest gratitude. In my situation such a gratuity is an object, more especially should the bookseller increase it proportionable to that number of volumes: but that is a matter which I shall readily submit to your judgment. In case of an agreement propose sending the three first volumes soon after the fourth goes to the press, that so the translator may get in the greater forwardness. Shall go again into the country on the morrow, and not return before the middle of October. Should you have any inducement to write sooner, let the letter be directed for me at Mr. Mollyner’s Orange Street Red Lion Square. Request your mentioning the wanton damage done to your estate and property by Tarleton in order for insertion in its proper place.

Your condescension and friendship render me incapable of expressing how much I am Sir your most obedient humble servant,

William Gordon


My most respectful compliments to the Marquis de la Fayette; have not yet received a line from him.

